The opinion of the court was delivered,
Per Curiam.
If judicial authority can fix any rule, the series of adjudged cases from Thoburn’s Case, 7 S. & R. 411, down to Harvey’s Case, 11 Wright 434, has established the measure of damages for building a railroad through a man’s land, to be the difference betwixt the value of the land before the road was built and its value after the road is finished. In estimating the disadvantages resulting from the road, consequential or speculative damages are to be rejected, and in estimating the advantages, such only as are special and peculiar to the property in question are to be considered, and not such as are common to the public. It is the business of the viewers in the first instance, and on appeal, of the jury, to balance the advantages that are special against the disadvantages that are actual, and with the aid of whatever testimony is laid before them, to find out as well as they can how much less the land would fetch in market by reason of the road, and that sum, which will represent what has really been taken away from the owner, should be given back in damages. All the particulars complained of in this case by the plaintiff in error were no doubt considered by the witnesses and the jury, and under the direction given we must regard the verdict for $567.50 as expressive of the full extent to wliich the plaintiff had been injured.
Seeing nothing upon the record to correct, the judgment is affirmed.